Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following action is a FINAL OFFICE ACTION in response to the applicant’s amendments dated 2/9/2021.

	The status of the claims is as follows:
		Claims 1-14 are herein addressed in detail below.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-7, 10-11,and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 3, line 2, and claim 10, line 2, the phraseology “collar-like” is indefinite and fails to positively recite the claimed invention.  Is it a collar or not? In claim 4, line 4, it appears that –said—should be inserted after “which” for proper antecedent basis of “fastening plate”, second occurrence.  In claim 7, line 2, and claim 13, line 2, it appears 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8-13 is/are further rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maab et al. (2009/0021044 A1).
As shown in Figures 1, 3, and 4, Maab et al. (2009/0021044 A1) a EPDM plastic composite seal ([0036, 0049}) and method thereof having a seal arrangement (91) in a corner region along a vertical and horizontal axis of a window (109) having a fastening section (132 and 154) along a vehicle body component (24 and 134), a seal section (all portions that are not the vehicle component) with a seal lip and seal face (103 and 152, along the contact portion and a portion that is not contacted by the window) with a homogeneous coating (110) which is elastically transversely with respect to a seal plane when the window (109) comes into contact with the seal lip (103 and 152) to seal along an arcuate extent (see figure 3), with the seal lip (103 and 152) connected to a molded extruded profile seal (98 and 150, seen in figure 4), a molded sealing lip (102) with a sealing lip carrier (140) connected to a fastening plate (96) of the fastening section (132 or 93) and tapers in a substantially triangular manner (see figure 3).

Claims 1-7 and 14 are allowable.


With respect to the applicant’s arguments under 35 U.S.C 112 second paragraph, the Examiner disagrees.  Although the applicant can be his/her own lexicographer, the word must be clearly and positively defined in the specification.  Stating that “collar-like” is “simply one that extends in the shape or likeness of a collar” is inadequate.  Furthermore, the term would not be easily be within the grasp of a person of ordinary skill in the art.  If it’s a collar, then state it as such.  If its’ in a shape of a collar, then define the shape and state exactly what that shape is.  If it has “likeness” of a collar, then what are these “likenesses” in which the applicant is referring to?
With respect to the applicant’s arguments under the current art rejection of Maab et al. (2009/0021044 A1), it appears that the applicant is arguing process steps such as “extruded profile seal”, “molded sealing lip”, etc.  In an apparatus claim, the process carries little to no patentable weight unless the process is a unique process and that the composite seal can’t be made any other way.  Therefore, since extrusion processes and molded processes are well known and the applicant has failed to establish a unique process in which only the applicant’s invention can be made, these limitations on how the composite seal is formed are not novel.  Hence, Maab et al. (2009/0021044 A1) clearly discloses a sealing lip equivalent to the applicant’s sealing lip.  The applicant’s arguments with respect to claims 1 and 14 are moot since the Examiner as stated that these claims are allowable.


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY E REDMAN whose telephone number is (571)272-6835. The examiner can normally be reached on M-TH from 8 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell, can be reached at telephone number 571-272-7069. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/JERRY E REDMAN/Primary Examiner, Art Unit 3634